DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of a Request for Continued Examination (RCE) filed 2/9/21. A new IDS was filed with the RCE. 
3. Claims 1 -16 are pending and claims 1, 9 and 16 are independent.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 2/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance

5.    Claims 1, 9 and 16 are allowed. Claims 2-8, 10-15 are allowed by virtue of their dependence on claims 1 and 9.

6.    The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:

Claims 1 and 9:

An X-ray apparatus/method comprising:


a second detector, which is configured to measure an intensity of at least a portion of a second X-ray beam that has been diffracted or emitted from the lattice plane of the reference wafer;

Claim 16:
An X-ray apparatus:
a mount...(ii) a reference wafer having at least a lattice plane at a known inclination angle relative to the first side of the sample; and to output a first signal indicative of a received portion of the diffracted rays’
a second detector, which is configured to measure an intensity of at least a portion of a second X-ray beam that has been diffracted or emitted from the lattice plane of the reference wafer, and to output a second signal indicative of the measured intensity; and (e) a controller, which is configured to measure an orientation of the sample relative to the first detector based on the first and second signals and to drive a motor to adjust the alignment responsively to the measured orientation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art

7. Krokhmal et al. (US 20170199136), the closest prior art, discloses an apparatus/method comprising a mount and an X-ray source. Krokhmal fails to disclose a reference wafer having a lattice plane at a known inclination angle relative to the first side of the sample and a second detector to measure an intensity the second X-ray beam that has been diffracted or emitted from the lattice plane of the reference wafer.

Ayata et al. (US 4,794,648) and Nakayama et al. (US 20110210250) also fail to suggest these limitations.
In the instant invention, the quality of the calibration measurements is improved in the SAXS measurements of HAR features of a wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884